Citation Nr: 0809188	
Decision Date: 03/19/08    Archive Date: 04/03/08

DOCKET NO.  05-30 333	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for depression, to 
include as secondary to service-connected degenerative disc 
disease.

2.  Entitlement to a rating in excess of 40 percent for 
chronic lumbar syndrome with degenerative disc disease.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse



ATTORNEY FOR THE BOARD

M. J. O'Mara, Associate Counsel


INTRODUCTION

The veteran had active service from November 1990 to May 1991 
and five months of prior active service.

These matters are before the Board of Veterans' Appeals 
(Board) on appeal from June 2004 and November 2004 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Jackson, Mississippi, which assigned a 20 
percent rating for chronic lumbar syndrome with degenerative 
disc disease, effective February 18, 2004, and denied service 
connection for depression.

In August 2005, the parties held an informal Decision Review 
Officer conference.

In January 2007, the RO assigned a 40 percent rating for 
chronic lumbar syndrome with degenerative disc disease, 
effective February 18, 2004.

In September 2007, the veteran testified during a hearing at 
the RO before the undersigned Acting Veterans Law Judge; a 
transcript of the hearing is of record.  The veteran withdrew 
the issues of entitlement to service connection for 
hypertension, an eye disability, and a heart disability at 
this hearing. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action, on his part, is required.





REMAND

Regarding the veteran's claim for a rating in excess of 40 
percent for chronic lumbar syndrome with degenerative disc 
disease, during the September 2007 Board hearing, the veteran 
asserted that his degenerative disc disease symptoms had 
worsened since the most recent August 2005 VA examination.  
He also asserted that he had received VA treatment two days 
prior to the hearing during which he received a prescription 
for additional medication.

Given the allegation of worsening disability, the veteran 
should be afforded a new examination to obtain pertinent 
findings to assess the current severity of his degenerative 
disc disease.  See 38 U.S.C.A. § 5103A(d) (West 2002); 
Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).

In addition, regarding the veteran's claim for service 
connection for depression, to include as secondary to 
service-connected degenerative disc disease, the law provides 
that secondary service connection shall be awarded when a 
disability is "proximately due to or the result of a service-
connected disease or injury . . . ."  38 C.F.R. § 3.310(a) 
(2007).  See Libertine v. Brown, 9 Vet. App. 521, 522 (1996); 
Harder v. Brown, 5 Vet. App. 183, 187 (1993).  Additional 
disability resulting from the aggravation of a non-service-
connected condition by a service-connected condition is also 
compensable under 38 C.F.R. § 3.310(b).  Allen v. Brown, 7 
Vet. App. 439, 448 (en banc).  Establishing service 
connection on a secondary basis therefore requires evidence 
sufficient to show (1) that a current disability exists and 
(2) that the current disability was either (a) caused by or 
(b) aggravated by a service-connected disability.

A December 2004 VA mental status examination shows an Axis I 
diagnosis of depression secondary to general medical 
condition.  In addition, a June 2007 non-VA psychosocial pain 
evaluation reveals Axis I diagnoses of pain disorder with 
associated psychological factors and a general medical 
condition, and major depressive disorder recurrent severe 
without psychotic features.  Further, the psychologist, G.D., 
Ph.D, stated that the veteran's pain had caused clinically 
significant distress and impairment in daily functioning, 
ability to work and general activity level.  Pain had also 
contributed to many challenges including irritability, mood 
disturbance, sleep disturbance, social withdrawal and 
decreased ability to concentrate and remember.  Therefore, 
the medical evidence indicates that the veteran's depression 
and other psychological symptoms are related to his general 
medical condition and his pain; however, although the 
veteran's pain includes pain related to his service-connected 
degenerative disc disease, the veteran also has disabilities 
and pain that are not service connected, to include diabetes 
mellitus, coronary artery disease, hypertension, 
hypercholesterolemia, neck pain, and headaches.  Therefore, 
it is not clear from the record whether the veteran's 
depression and other psychological symptoms are caused or 
aggravated by his service-connected disability or whether the 
depression is related to his nonservice-connected 
disabilities.  Therefore, a VA examination is necessary to 
determine whether the veteran's depression is caused or 
aggravated by his service-connected degenerative disc 
disease.

Accordingly, the RO should arrange for the veteran to undergo 
VA examinations at an appropriate VA medical facility.  The 
veteran is hereby advised that failure to report to the 
scheduled examinations, without good cause, shall result in a 
denial of the claim for an increased rating for chronic 
lumbar syndrome with degenerative disc disease and may well 
result in a denial of the claim for service connection for 
depression.  See 38 C.F.R. § 3.655 (2007).  Examples of good 
cause include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  If the veteran fails to report to the 
scheduled examinations, the RO should obtain and associate 
with the claims file a copy(ies) of the notice(s) of the date 
and time of the scheduled appointment(s) sent to him by the 
pertinent VA medical facility. 

Prior to arranging for the veteran to undergo further 
examination, the RO must obtain and associate with the claims 
file all outstanding VA medical records.  The claims file 
currently includes outpatient treatment records from the VA 
Medical Center (VAMC) in Jackson, Mississippi, and the 
Community Based Outpatient Clinic (CBOC) in Hattiesburg, 
Mississippi, dated up to September 2006.  The Board 
emphasizes that records generated by VA facilities that may 
have an impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during 
the consideration of a claim, regardless of whether those 
records are physically on file.  See Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).  The RO must obtain all outstanding pertinent 
medical records from the Jackson VAMC and the Hattiesburg 
CBOC since September 2006, following the procedures 
prescribed in 38 C.F.R. § 3.159 (2007) as regards requesting 
records from Federal facilities.

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2007).  To implement the 
provisions of the law, VA promulgated regulations codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  The 
VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify him what 
evidence will be obtained by whom. 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  In addition, they define the 
obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).  Subsequent judicial decisions have 
clarified the duties to notify and assist imposed by the 
VCAA, to include Pelegrini v. Principi, 18 Vet. App. 112 
(2004); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006); and Mayfield v. Nicholson, 20 Vet. App. 537 (2006).

With regard to the claim for an increased rating for 
degenerative disc disease, the Board is also aware of the 
Court's recent decision in Vazquez-Flores v. Peake, No. 05-
0355 (U.S. Vet. App. January 30, 2008).  

In Vazquez-Flores, the Court found that, at a minimum, 
adequate VCAA notice requires that VA notify the claimant 
that, to substantiate a claim for an increased rating: (1) 
the claimant must provide, or ask VA to obtain, medical or 
lay evidence demonstrating a worsening or increase in 
severity of the disability and the effect that worsening has 
on the claimant's employment and daily life; (2) if the 
diagnostic code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.  

Regarding VCAA notice, the Board notes that the veteran has 
not been provided notice required by Vazquez-Flores.  In 
addition, the veteran was not provided VCAA notice regarding 
the claim for service connection as secondary to a service-
connected disability.  Therefore, in the interest of due 
process, the Board finds that the RO/AMC should send a letter 
to the veteran that meets the requirements of the VCAA, to 
include the requirements necessary to substantiate a claim 
for an increased rating as outlined in Vazquez-Flores and to 
substantiate a claim for service connection as secondary to a 
service-connected disability, what evidence VA will provide, 
what evidence the veteran is to provide, and that the veteran 
should submit any evidence in his possession that pertains to 
the claim.  See Pelegrini, supra; Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  The Board notes that action by 
the RO/AMC is required to satisfy the notification provisions 
of the VCAA.  See Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F. 3d 1339 (Fed. Cir. 2003).  

Finally, subsequent to the most recent January 2007 
supplemental statement of the case (SSOC), a non-VA medical 
record, dated in June 2007 from G.D., Ph.D., was submitted to 
the RO.  Although the veteran waived RO jurisdiction of this 
evidence, as the claims on appeal are being remanded, the RO 
should review this evidence and issue an SSOC reflecting such 
consideration.

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain from the Jackson 
VAMC and Hattiesburg CBOC all pertinent 
records of evaluation or treatment of the 
veteran's degenerative disc disease and 
depression, from September 2006 to the 
present.  The RO must follow the 
procedures set forth in 38 C.F.R. 
§ 3.159(c) as regards requesting records 
from Federal facilities. All records or 
responses received should be associated 
with the claims file.

2.  The RO/AMC should furnish the veteran 
and his representative VCAA-compliant 
notice specific to the claims on appeal, 
i.e. entitlement to service connection for 
depression, to include as secondary to 
service-connected degenerative disc 
disease, and entitlement to a rating in 
excess of 40 percent for chronic lumbar 
syndrome with degenerative disc disease.

The letter should include specific notice 
as to the type of evidence needed to 
substantiate the claims, which includes 
specific notice required by Vazquez-Flores.  
To ensure that the duty to notify the 
claimant what evidence will be obtained by 
whom is met, the letter should include a 
request that the veteran provide sufficient 
information and, if necessary, 
authorization to enable VA to obtain any 
medical records pertaining to the matters 
on appeal that are not currently of record.  
The letter should also include a summary of 
the evidence currently of record that is 
pertinent to the claims.

The RO/AMC should also invite the veteran 
to submit all pertinent evidence in his 
possession, and explain the type of 
evidence that is his ultimate 
responsibility to submit.

3.  If the veteran responds, the RO/AMC 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set forth 
in 38 C.F.R. § 3.159.  All records and 
responses received should be associated 
with the claims file.  If any records 
sought are not obtained, the RO/AMC should 
notify the veteran of the records that 
were not obtained, explain the efforts 
taken to obtain them, and describe further 
action to be taken.

4.  After all available records and 
responses from each contacted entity have 
been associated with the claims file, the RO 
should arrange for the veteran to undergo VA 
examinations at an appropriate VA medical 
facility.  

The entire claims file, to include a 
complete copy of this REMAND, must be made 
available to the individual designated to 
examine the veteran, and the report of the 
examination should include discussion of 
the veteran's documented medical history 
and assertions.  All appropriate tests and 
studies should be accomplished, and all 
clinical findings should be reported in 
detail.  The examiner(s) should set forth 
all evaluation findings, along with the 
rationale for any conclusions reached, in 
a printed (typewritten) report.

Degenerative Disc Disease

The physician should conduct range of 
motion testing of the low back, expressed 
in degrees.  The physician should render 
specific findings as to whether, during 
the examination, there is objective 
evidence of pain on motion, weakness, 
excess fatigability, and/or incoordination 
associated with the low back.  If pain on 
motion is observed, the physician should 
indicate the point at which pain begins.  
In addition, the physician should indicate 
whether, and to what extent, the veteran 
experiences likely functional loss of the 
low back due to pain and/or any of the 
other symptoms noted above during flare-
ups and/or with repeated use; to the 
extent possible, the examiner should 
express any such additional functional 
loss in terms of additional degrees of 
limited motion.  

The physician should also indicate whether 
the veteran has any ankylosis of the spine; 
and, if so, the extent of any such 
ankylosis, and whether the ankylosis is 
favorable or unfavorable.  

A neurological examination should also be 
performed.  The physician should 
specifically evaluate the extent of any 
neurological impairment associated with the 
service-connected degenerative disc disease.  
Any tests, including an electromyogram (EMG) 
and nerve conduction studies deemed 
necessary should be performed.  The 
physician should specifically identify any 
evidence of neuropathy due to the service-
connected disability, to include the nerve 
group or groups involved.  

Further, the physician should note whether 
the veteran has any incapacitating episodes, 
which is defined as a period of acute signs 
and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed 
by a physician and treatment by a physician, 
and should note the frequency and duration 
of any such incapacitating episodes.

Depression

A psychiatrist (or a mental health 
specialist) must review all pertinent 
records associated with the claims file, 
particularly the December 2004 VA 
treatment record that shows a diagnosis of 
depression secondary to general medical 
condition, and the June 2007 non-VA 
medical record from G.D., Ph.D. that shows 
Axis I diagnoses of pain disorder with 
associated psychological factors and a 
general medical condition, and major 
depressive disorder recurrent severe 
without psychotic features, and after a 
mental status examination, must offer an 
opinion as to whether it is as likely as 
not the veteran has depression or another 
psychiatric disorder that is caused or 
aggravated by his service-connected 
degenerative disc disease.

5.  After completing all actions noted 
above, the RO/AMC should adjudicate the 
claims for service connection for 
depression, to include as secondary to 
degenerative disc disease, and entitlement 
to a rating in excess of 40 percent for 
chronic lumbar syndrome with degenerative 
disc disease, in light of all pertinent 
evidence (to include any evidence 
submitted subsequent to the most recent 
January 2007 SSOC) and legal authority.  
If any such action does not resolve the 
claims, the RO/AMC shall issue the veteran 
an SSOC.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 

	(CONTINUED ON NEXT PAGE)






appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
JOHN L. PRICHARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2007).

